TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 31, 2017



                                      NO. 03-17-00097-CV


              Appellants, Glenn Hegar, Comptroller of Public Accounts of the
               State of Texas; and Ken Paxton, Attorney General of the State
                   of Texas// Cross-Appellant, Anatole Partners III, LLC

                                                 v.

                  Appellee, Anatole Partners III, LLC// Cross-Appellees,
             Glenn Hegar, Comptroller of Public Accounts of the State of Texas;
                  and Ken Paxton, Attorney General of the State of Texas




      APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, FIELD, AND BOURLAND
 DISMISSED FOR WANT OF JURISDICTION—OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on February 2, 2017. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to

this appeal, both in this Court and in the court below.